7 F.3d 223
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alfonzo FAULK, Plaintiff-Appellant,v.Dwight D. HIGH;  Dentist Ray;  Watson;  Sargeant Draughmon;Barnes;  Warden Dixon;  Robert Camper,Defendants-Appellees.
No. 93-6504.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 27, 1993.Decided:  September 20, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-89-115)
Alfonzo Faulk, Appellant Pro Se.
Ronna Dawn Gibbs, North Carolina Department of Justice, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Alfonzo Faulk appeals from the district court's order denying Faulk's motion seeking relief from the court's prior judgment pursuant to Fed.  R. Civ. P. 60(b).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Faulk v. High, No. CA-89-115 (E.D.N.C. Apr. 1, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED